        Case 2:18-cv-03723-JDW Document 110 Filed 10/15/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 JAMES EVERETT SHELTON,

               Plaintiff,                        Case No. 2:18-cv-03723-JDW

        v.

 FCS CAPITAL LLC, et al.,

               Defendants.


                                          ORDER

       AND NOW, this 15th day of October, 2020, upon consideration of Plaintiff’s Motion For

the Court to Hold Defendants In Contempt (ECF No. 89), and for the reasons set forth on the

record during the video conference with counsel for the Parties, it is ORDERED that the Motion

is DENIED.

                                                  BY THE COURT:


                                                  /s/ Joshua D. Wolson
                                                  JOSHUA D. WOLSON, J.
